 



Exhibit 10.50
(JTC CORPORATION LOGO) [a33657a3365705.gif]
Please quote our reference when replying:
Our ref: JTC(L) 3729/199/DL/mh
20 February 2006

          TRIO-TECH INTERNATIONAL PTE LTD
BLK 1008 TOA PAYOH NORTH
#03-09
SINGAPORE 318996   JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434


 
  contact
centre hotline   1800 568 7000
 
       
 
  main line   (65) 6560 0056
ATTN: MRS LEE SOON SIEW KUAN
       
 
  facsimile   (65) 6565 5301
 
       
 
  website   www.jtc.gov.sg

BY POST AND FAX
(FAX: 62596355)
Dear Sirs,
OFFER OF TENANCY FOR GROUND SITE KNOWN AS PRIVATE LOT 4551I (ANCILLARY) FOR THE
INSTALLATION OF 2 UNITS OF COOLING TOWERS AT BLK 1004 TOA PAYOH NORTH #01-08 /09
/10 /11 /12 /14 /15 SINGAPORE 318995 (THE “PREMISES” ) (AREA: 151.36 SQUARE
METRES)

1.   We are pleased to offer a tenancy of the Premises (as hereinafter defined)
subject to the following covenants, terms and conditions in this letter and in
the annexed Memorandum of Tenancy for Ground Site (“the Offer”):

  1.01   Location and Area:         The area of 151.36 square metres only as
delineated and edged in the plans attached hereto known as Private Lot 4551I
(ancillary) at BLK 1004 TOA PAYOH NORTH #01-08/09/10/11 /12/14/15 SINGAPORE
318995     1.02   Term of Tenancy:       3 years with effect from 16
January 2006 (“the Commencement Date”).     1.03   Rent:         Rent at $459.00
per month (“Rent”) on the Premises to be paid without demand and in advance
without deduction on the 1st day of each month of the year (i.e. 1st of January,
February, March, etc.).     1.04   Reinstatement Deposit:         You shall pay
to us a Reinstatement Deposit of $2,000.00 without demand at the time of the
acceptance of this Offer, without prejudice to our rights of deduction under
clause 1.06.

(LOGO) [a33657a3365706.gif]     (LOGO) [a33657a3365707.gif]     (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  1.05   Tenancy Agreement:         Upon due acceptance of the Offer in
accordance with paragraph 2, you shall have entered into a tenancy agreement
with us (“the Tenancy”) and will be bound by the covenants, terms and conditions
thereof. In the event of any inconsistency or conflict between any covenant,
term or condition of this letter and the Memorandum of Tenancy, the relevant
covenant, term or condition in this letter shall prevail.     1.06   Security
Deposit/Banker’s Guarantee :         Ordinarily we would require a tenant to
lodge with us a security deposit equivalent to three (3) months’ Rent. However,
as an off-budget measure and as payment by GIRO has been made a condition with
which you must comply under clause 3 of this letter, you shall, at the time of
your acceptance of the Offer, place with us a deposit equivalent to one (1)
month’s Rent (“Security Deposit”) as security against any breach of the
covenants, terms and conditions in the Tenancy, as follows :

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 16 January 2006 to 15
April 2009), or such other form of security as we may in our absolute discretion
permit or accept.     (b)   The Security Deposit shall be maintained at the same
sum throughout the Term and shall be repayable to you without interest, or
returned to you for cancellation, after the termination of the Term (by expiry
or otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject
to appropriate deductions or payment to us for damages or other sums due under
the Tenancy.     (c)   If the Rent is increased or any deductions are made from
the Security Deposit, you shall immediately pay the amount of such increase or
make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Rent.     (d)   If at any time during the Term, your
GIRO payment is discontinued, then you shall place with us, within two (2) weeks
of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Rent, so that the Security Deposit shall at all
times be equal to three (3) months’ Rent for the remaining period of the Term.  
  (e)   If at any time during the Term the off-budget measure is withdrawn you
shall, if required in writing by us, also pay to us the additional sum
equivalent to two (2) months’ Rent so that the Security Deposit shall at all
times be equal to three (3) months’ Rent for the remaining period of the Term.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  1.07   Mode of Payment:         Except for the payment to be made with your
letter of acceptance pursuant to paragraph 2 of this letter, which payment shall
be by non-cash mode (eg cashier’s order, cheque etc), during the Term, you shall
pay Rent and GST at prevailing rate by Interbank GIRO or any other mode to be
determined by us.         You have an existing account with us from which we
will continue to deduct the aforesaid payments. You are therefore not required
to submit a duly completed GIRO form as part of the Mode of Acceptance herein
unless you wish to have a separate GIRO account to meet the aforesaid payments.
    1.08   Permitted Use:         Subject to clause 1.11, you shall at all times
use the whole of the Premises for the purpose of Installation of 2 Cooling
Towers and for no other purpose whatsoever.     1.09   Preparation and
Submission of Plans:

  (a)   No alteration, addition, improvement, erection, installation or
interference to or in the Premises or the fixtures and fittings therein is
permitted without our prior written consent and the approval of the relevant
governmental and statutory authorities. Your attention is drawn to clauses 2.10
to 2.19 and 2.34 of the Memorandum of Tenancy.     (b)   If you have made any
changes to the original layout of your factory, you shall be required to engage
a qualified architect or engineer to prepare and submit plans showing the layout
of all installations including any alterations and additions. And you may wish
to make and submit to Controller, BCU(JTC) four copies of fresh layout plan
showing the alterations or additions etc, for our record/approval. If you have
any enquiries on the preparation and submission of your plans for JTC
endorsement, please call our Contact Centre Hotline at 1800 568 7000.     (c)  
No work shall commence until the plans have been approved by us and the relevant
governmental and statutory authorities.

  1.10   Special Conditions:

  (a)   Siting of Ground Site Installation:         The Ground Site Installation
shall be sited at least 1.5 metres away from any existing service line
underground.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (b)   Security of the Ground Site Installation:         You shall be
responsible for the security of the Ground Site Installation at all times during
the Tenancy and shall not hold us responsible or liable in any respect thereto.
    (c)   Erection of louvred panels around Ground Site Installation:        
Without prejudice to the generality of clauses 2.10, 2.12, 2.21 and 2.32 and our
rights in clause 4.07 of the Memorandum of Tenancy for Ground Site, you shall
within a month of the Commencement Date erect around the Ground Site
Installation anodised louvred panels or any other type of fencing as may be
stipulated by us and ensure that the said louvred panels or fencing is
maintained in good and tenantable repair and condition at all times during the
Term.     (d)   Determination of the Tenancy:         The Tenancy of the
Premises shall be determined at any time either: -

  (i)   at the expiry of a three month written notice, as from the date of the
said notice, from us to you; OR     (ii)   at the determination (by expiry or
otherwise) of your tenancy the factory unit(s) known as BLK 1004 TOA PAYOH NORTH
#01-08 /09 /10 /11 /12 /14 /15 Singapore 318995 ( the “Principal Unit/s) in the
Building in respect of which the Cooling Towers serve.

      In either event, we shall not be held responsible or liable for any cost,
damages, loss or expense arising therefrom.     (e)   Third Party Rights:      
  A person (which term includes a body corporate) who is not a party to this
Tenancy shall have no right under the Contracts (Rights of Third Parties) Act
(as amended or revised from time to time) to enforce the covenants, terms or
conditions of this Tenancy.

  1.11   Amendments to the Memorandum of Tenancy:         The following
Covenants and Conditions in the Memorandum of Tenancy i.e. clause 2.18, 4.02
(a)(ii) and 4.03 (a)(ii) shall be deleted and replaced as follows:

  “2.18   Emergency Lighting:         Subject to clauses 2.12, 2.13 and 2.14 of
the Memorandum of Tenancy, you shall, if required by us, install emergency
lighting at such locations in the Premises as may be determined by us.”

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  “4.02(a) (ii)    on the Tenant by registered or ordinary post to or by leaving
or affixing it at the business address, the Premises or the Principal Unit/s
NOTWITHSTANDING THAT is it returned by the post office undelivered;”    
“4.03(a) (ii)    the Tenant by registered post to or by leaving or affixing it
at the business address, the Premises or the Principal Unit/s NOTWITHSTANDING
THAT it is returned by the post office undelivered.”

      You are to ensure that the maximum loading capacity in the goods lifts of
the Building is not exceeded.         You accept the Premises with full
knowledge that the ground/ production floor slabs are laid directly on the
ground with services laid in the ground and may settle, subside and crack in the
event that the ground in, on or around the Premises and/or the Building
consolidates in the course of time. You shall therefore, subject to our prior
written consent, provide, at your own cost, suitable and proper foundation for
all machinery, equipment and installation at the Premises. We will not be liable
for any loss, damage or inconvenience that may be suffered by you or any other
person in connection with the subsidence or cracking of the ground/ production
floor slabs or aprons of the Premises and/or Building.

  1.12   Option for renewal of tenancy:

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy     (b)   We may grant you a further
term of tenancy of Premises upon mutual terms to be agreed between you and us
subject to the following :

  (i)   there shall be no breach of your obligations at the time you make your
request for a further term;     (ii)   our determination of revised Rent, having
regard to the market rent of the Premises at the time of granting the further
term, shall be final;     (iii)   we shall have absolute discretion to determine
such covenants, terms and conditions, but excluding a covenant for renewal of
tenancy; and     (iv)   there shall not be any breach of your obligations at the
expiry of Term.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.   Mode of Acceptance:       The Offer shall lapse if we do not receive the
following by 28 February 2006:

  “    Duly signed Letter of Acceptance of all the covenants, terms and
conditions in the tenancy in the form enclosed at the ANNEX A.     “    Payment
of the sum set out in ANNEX B.         Alternatively, please let us have your
remittance of $46.00 (inclusive of GST at prevailing rate) and the Banker’s
Guarantee (in lieu of the one month’s cash deposit and the Reinstatement Deposit
for the sum of $2,459.00.

3.   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if the
said other items are not forthcoming from you within the time stipulated herein,
the Offer shall lapse and there shall be no contract between you and us arising
hereunder. Any payments received shall then be refunded to you without interest
and you shall have no claim of whatsoever nature against us.   4.   Variation of
Tenancy:       This letter and the Memorandum of Tenancy constitute the full
terms and conditions governing the Offer and no terms or representation or
otherwise, whether express of implied, shall form part of the Offer other than
what is contained herein. Any variation, modification, amendment, deletion,
addition or otherwise of the terms of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us.

Yours faithfully
-s- DAPHNE LOY [a33657a3365710.gif]
Daphne Loy (Ms)
Assistant Manager (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID      : 68833688
HP       : 90109912
FAX     : 68855936
Email   : loyhyd@jtc.gov.sg
Encl

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR GROUND SITE KNOWN AS PRIVATE LOT 4551I (ANCILLARY) FOR THE
INSTALLATION OF 2 UNITS OF COOLING TOWERS AT BLK 1004 TOA PAYOH NORTH #01 -08
/09 /10 /11 /12 /14 /15 SINGAPORE 318995

                              Amount             GST  
Rent at $459.00 per month on 151.36 sqm for the period 16 January 2006 to 28
February 2006
  $ 695.90             $ 34.80  
 
                       
Less: Amount to be deducted through GIRO
          $ 730.70          
 
                       
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 1377.00                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ (918.00 )   $ 459.00          
 
                       
Reinstatement Deposit
          $ 2,000.00          
 
                       
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 46.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                       
 
                       
Total Payable (inclusive of GST at prevailing rate)
          $ 2,505.00          

Alternatively, please let us have your cheque for $46.00 and a Banker’s
Guarantee for $2,459.00.
Please note that your first month’s rent of $730.70 will be deducted through
your Giro Account in March 2006.

 